MEMORANDUM OPINION

No. 04-04-00400-CV

IN RE Heydar "Shaun" KHALEDI

Original Mandamus Proceeding (1)

PER CURIAM
Sitting:	Paul W. Green, Justice
		Karen Angelini, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	June 23, 2004
PETITION FOR WRIT OF MANDAMUS DENIED
	On June 9, 2004, relator Heydar "Shaun" Khaledi filed a petition for writ of
mandamus, alleging the trial court abused its discretion by entering an order overruling
objections and privileges to discovery and assessing sanctions against relator for discovery
abuse.  This court has determined that the relator is not entitled to the relief sought.
Accordingly, relator's petition for writ of mandamus is denied.  See Tex. R. App. P. 52.8(a).
Relator shall pay all costs incurred in this proceeding.
								PER CURIAM
1.  This proceeding arises out of Cause No. 2002-CVF-000091-D4, styled H. K. Global
Trading, Ltd., HAR Properties, Ltd., Abdol Rasoul ("Ross") Khaledi, and Abbas ("Shahram")
Khaledi v. Heydar ("Shaun") Khaledi, pending in the 406th Judicial District Court, Webb
County, the Honorable Andres Reyes presiding.